       Case 1:20-cv-00480-JEJ Document 48-2 Filed 04/03/20 Page 1 of 1




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BHARATKUMAR G. THAKKER, :
et al.,                        : NO. 1:CV-20-0480
        Petitioner-Plaintiffs  :
                               : (Jones, J.)
               v.              :
                               :
CLAIR DOLL, in his official    :
Capacity as Warden of York     :
County Prison, et al.,         :
        Respondents-Defendants :



                                    ORDER

      AND NOW, this _____ day of April, 2020, upon consideration of

Respondents’ uncontested motion for leave to file a brief in excess of fifteen pages

and 5,000 words, IT IS HEREBY ORDERED that said motion is GRANTED.

      Respondents may file a brief in opposition to Petitioner’s Motion for

Preliminary Injunction that does not exceed 50 pages in length.



                                             ______________________________
                                             JOHN E. JONES, III
                                             United States District Judge
